DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, with claims 1-17, in the reply filed on 07/22/2022 is acknowledged.  Claims 18-20 are withdrawn from further consideration.

Claim Objections
Claims 9, 11, and 13-15 are objected to because of the following informalities: 
Regarding Claim 9, “an interstitial oxygen content” should be changed to --the interstitial oxygen content--.  
Regarding Claim 11, “a resistivity” should be changed to --the resistivity--.  
Regarding Claims 13-14, “a combined thickness” should be changed to --the combined thickness--.  
Regarding Claim 15, “a substrate” should be changed to --the substrate--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,886,162 B2 (hereinafter “Patent 162”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 162.
Regarding Claim 1, Patent 162 teaches a substrate, comprising: a silicon support substrate; a penetration layer over the silicon support substrate; a passivation layer over the penetration layer; a buried oxide layer over the passivation layer; and a top layer; wherein the penetration layer exhibits a high electrical resistivity, and wherein the penetration layer has a lower interstitial oxygen content than the silicon support substrate (See Patent 162, claim 1).  While Patent 162 does not explicitly recite the penetration layer having the higher resistivity than the silicon support substrate, it would have been obvious to one of ordinary skill in the art to recognize that the silicon support substrate would have the resistivity value less than the than the resistivity 2000 Ωcm recited in Patent 162 for the penetration layer as a conventional SOI substrate support substrate.
Regarding Claim 2, Patent 162 teaches wherein the top layer comprises silicon (Patent 162, claim 2).
Regarding Claim 5, Patent 162 teaches wherein the passivation layer and the penetration layer comprise the same material (Patent 162, claim 3).
Regarding Claim 6, Patent 162 teaches wherein the passivation layer comprises a polycrystalline layer and the penetration layer comprises a monocrystalline material (Patent 162, claim 13).  Furthermore, claim 13 of Patent 162 additionally recites that the top layer is a semiconductor top layer.  Therefore, claim 13 of Patent 162 has a narrower scope of claim compared to claim 6 of the instant application.  
Regarding Claim 7, Patent 162 teaches wherein the penetration layer comprises a polycrystalline layer (Patent 162, claim 4).
Regarding Claim 8, Patent 162 teaches wherein the penetration layer has an interstitial oxygen content of less than 15 ppma (Patent 162, claim 5).
Regarding Claim 9, Patent 162 teaches wherein the penetration layer has an interstitial oxygen content of from 5 ppma to 10 ppma (Patent 162, claim 5).
Regarding Claim 10, Patent 162 teaches wherein the penetration layer has a resistivity of 2000 Ωm or more (Patent 162, claim 6).
Regarding Claim 11, Patent 162 teaches wherein the penetration layer has a resistivity of 3000 Ωm or more (Patent 162, claim 6).
Regarding Claim 12, Patent 162 teaches wherein the buried oxide layer, the passivation layer, and the penetration layer have a combined thickness of from 3 μm to 30 μm (Patent 162, claim 7).
Regarding Claim 13, Patent 162 teaches wherein the buried oxide layer, the passivation layer, and the penetration layer have a combined thickness of from 4 μm to 10 μm (Patent 162, claim 8).
Regarding Claim 14, Patent 162 teaches wherein the buried oxide layer, the passivation layer, and the penetration layer have a combined thickness of about 5 μm (Patent 162, claim 9).
Regarding Claim 15, Patent 162 teaches a radio frequency (RF) device comprising electrically isolated device structures having an average distance between one other provided on and/or in a substrate as recited in claim 1, wherein a combined thickness of the passivation layer and the penetration layer is such that RF signals penetrate at most into the penetration layer (Patent 162, claim 10).
Regarding Claim 16, Patent 162 teaches wherein a combined thickness of the buried oxide layer, the passivation layer, and the penetration layer does not exceed ten times the average distance between the electrically isolated device structures (Patent 162, claim 11).
Regarding Claim 17, Patent 162 teaches wherein the combined thickness of the buried oxide layer, the passivation layer, and the penetration layer does not exceed five times the average distance between the electrically isolated device structures (Patent 162, claim 12).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botula et al. (US 2013/0196493 A1; hereinafter “Botula”).
Regarding Claim 1, referring to at least Fig. 4 and related text, Botula teaches a substrate (18), comprising: a silicon support substrate (6) (paragraphs 20-21); a penetration layer (a lower portion of 4) over the silicon support substrate (paragraphs 20-21); a passivation layer (an upper portion of 4) over the penetration layer (paragraphs 20-21); a buried oxide layer (12) over the passivation layer (paragraph 26); and a top layer (14) (paragraph 26); wherein the penetration layer exhibits an electrical resistivity higher than the silicon support substrate (for example, the lower portion of 4 having the resistivity greater than 15kohm-cm and 6 having the resistivity approximately 1kohm-cm), and wherein the penetration layer has a lower interstitial oxygen content than the silicon support substrate (for example, the lower portion of 4 having the interstitial oxygen concentration less than 6 having the interstitial oxygen concentration approximately 10 ppma) (paragraphs 20-22 and 26).  
Regarding Claim 2, Botula teaches wherein the top layer comprises silicon (paragraph 26).
Regarding Claim 5, Botula teaches wherein the passivation layer and the penetration layer comprise the same material (paragraphs 20-21).
Regarding Claim 8, Botula teaches wherein the penetration layer has an interstitial oxygen content of less than 15 ppma (paragraphs 20-21).
Regarding Claim 9, Patent 162 teaches wherein the penetration layer has an interstitial oxygen content of from 5 ppma to 10 ppma (paragraphs 20-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Botula as applied to claim 1 above, and further in view of Kissa et al. (US 2008/0170821 A1; hereinafter “Kissa”).
Regarding Claims 3-4, teaching of Botula has been discussed above except that the top layer comprises a piezoelectric material such as lithium tantalate and lithium niobate.  Kissa teaches a substrate (510) for a RF device, which is in the same field of endeavor to that of the Botula teaching the substrate for a RF device (paragraph 2), wherein the substrate is formed of lithium niobate or lithium tantalite (paragraphs 56-57).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Botula with that of Kissa in order to provide the substrate with a readily available material choice for the RF device.   

Claims 7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Botula.
Regarding Claim 7, teaching of Botula has been discussed above except that the penetration layer comprises a polycrystalline layer.  Nevertheless, it would have been obvious to one of ordinary skill in the art to utilize polycrystalline structure for the semiconductor material such as silicon as a well-known crystalline structure for its predictable material characteristics.   

Regarding Claims 10-11, Botula teaches that the penetration layer has a resistivity higher than 15kohm-cm (paragraphs 17 and 21), which is an overlapping range to that of claims 10-11 reciting “a resistivity of 2000 Ωm or more” (claim 10) and “a resistivity of 3000 Ωm or more” (claim 11).  Accordingly, it would have been obvious to one of ordinary skill in the art to adjust the resistivity range for the penetration layer, as a routine skill in the art, to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges.  

Regarding Claims 12-14, teaching of Botula has been discussed above except that the combined thickness of the buried oxide layer, the passivation layer, and the penetration layer is about 5 µm (claims 12-15) and .  Nevertheless, it would have been obvious to one of ordinary skill in the art to readily adjust the thicknesses of the buried oxide layer, the passivation layer, and the penetration layer as a routine skill in the art to obtain the SOI substrate having the desired electrical characteristics such as resistivity and interstitial oxygen concentration for the RF device: It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation. In re Aller, 105 USPQ 233.

Regarding Claims 15-17, Botula teaches a radio frequency (RF) device utilizing the SOI substrate as recited in claim 15 (paragraph 2).  However, Botula does not explicitly disclose 1) electrically isolated device structures having an average distance between one other provided on and/or in a substrate and 2) a combined thickness of the buried oxide layer, the passivation layer, and the penetration layer is such that RF signals penetrate at most into the penetration layer and its comparison to the average distance.  Regarding 1) electrically isolated device structures having an average distance, it would have been obvious to one of ordinary skill in the art to readily form desired active/passive devices as a part of the RF device structure, such as transistors on the SOI substrate, separated each other by the distance in order not to electrically short each other.  Regarding 2) a combined thickness of the buried oxide layer, the passivation layer, and the penetration layer and its comparison to the average distance, see the rejection of claims 12-14 as discussed above and see electrically isolated device structures with the average distance as discussed above, which are similarly applied for this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829